UNPUBLISHED

                         UNITED STATES COURT OF APPEALS
                             FOR THE FOURTH CIRCUIT


                                       No. 17-1103


NICOLE ANDREA SMITH; JACQUELINE KIANA MORANT; AMY
TOWSON; SARA GARRET; ONNADAY MCINTOSH-GRIGGS; STEPHANIE
HARRIS; TAKIRA CARTER; LYNETTE COOPER; SHANAE BARNES;
CELESTE ENGLISH; MYRTLE GILBERT; TOWANDA PARKER; TRACEY
HOLDEN; ROSENA PRINCE; LASONIA GILBERT; DETRIA ADAMS;
SIERRIA WARREN; SHANAE BOLES; KHRYSTYNA KELLEY, All of the
above Individually Named Plaintiffs On Behalf of Themselves and all Other
Similarly Situated,

            Plaintiffs - Appellees,

            and

VITINA YVETTE THOMAS,

            Plaintiff,

            v.

HOUSING AUTHORITY OF BALTIMORE CITY; PAUL T. GRAZIANO,
Baltimore City Housing Commissioner and Executive Director of the Housing
Authority of Baltimore City; THE CITY OF BALTIMORE; MAYOR AND CITY
COUNSEL OF BALTIMORE; CHARLES COLEMAN, a/k/a Clinton Coleman;
DOUG HUSSY; MICHAEL ROBINSON; DOUG HUSSEY,

            Defendants - Appellees,

            and

CLINTON COLEMAN; MICHAEL ROBERTSON,

            Defendants,

            v.
PHOENICIA HARRELL,

             Movant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:15-cv-02921-GLR)


Submitted: July 31, 2017                                    Decided: September 11, 2017


Before WILKINSON, TRAXLER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Landon M. White, LAW OFFICE OF LANDON M. WHITE, LLC, Baltimore, Maryland,
for Appellant. Cary J. Hansel, Erienne A. Sutherell, HANSEL LAW, PC, Baltimore,
Maryland; Carrie Blackburn Riley, BLACKBURN RILEY, LLC, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Phoenicia Harrell appeals from the district court’s order denying her motion to

compel intervention into a class action. On appeal, Harrell contends that the district court

erred in not compelling Class Counsel to produce documents regarding absent class

members who were rejected due to lack of a phone interview and that the district court

erred in not decertifying the class due to inadequate notice to Harrell and others. We find

that, because Harrell’s registration form was untimely filed, the district court correctly

denied her motion.

       At the core, Harrell is alleging that she (and other potential class members) did not

get proper notice that a phone interview needed to be completed by August 26, 2016, in

order to qualify as a member of the class. However, it is undisputed that, in order to

properly register as a member of the class, the written registration form was due by

August 26, 2016. It is further undisputed that Harrell’s form was postmarked August 26,

but not received until after that date. In an effort to show that her registration was timely

filed, Harrell relies on the mailbox rule, arguing that her registration was timely

postmarked. See Cochran v. Norkunas, 919 A.2d 700, 714 (Md. 2007) (“The well

established rule is that in the absence of any limitation of provision to the contrary in the

offer, the acceptance of the offer is complete and the contract becomes binding on both

parties when the offeree deposits the acceptance in the post box.”). She also cites Md.

Rule 1-203(c), which provides three extra days due to notice being delivered by mail.

       The mailbox rule applies specifically to the acceptance of a contract offer through

the mail. See Cochran, 919 A.2d at 714-15. Here, Harrell’s registration form did not

                                             3
complete a contract, whereby she became a member of the class. Instead, it is undisputed

that Harrell was not a member of the class until her application was reviewed, she was

interviewed, and she was approved. Thus, no contract was formed by her registration,

and the mailbox rule is therefore inapplicable.      Further, Md. Rule 1-203(c) is also

inapplicable, as the registration period begins with the mailing of the class notice, rather

than “service.” See Chance v. Washington Metro. Transit Auth., 920 A.2d 536, 542-44

(Md. Ct. Spec. App. 2007) (noting further that Rule is inapplicable where all residents

were notified by mail and there was, thus, no need for an “equalization factor”).

Accordingly, the district court properly found Harrell’s registration to be untimely.

       Thus, Harrell’s challenge to the district court’s denial of her request for discovery

regarding the phone interviews is irrelevant. That is, even if numerous other potential

class members were rejected because they did not complete their phone interviews by

August 26, this does not change the fact that Harrell did not timely file her written

registration form. Accordingly, error in the notice or discovery process, if any, was

harmless.

       Likewise, Harrell’s second issue is equally irrelevant. It appears that Harrell is

arguing that she was not notified of her rejection from the class until the court had

already closed the case, thus preventing her ability to challenge the rejection and uncover

other improperly rejected applicants.      However, it is undisputed that Harrell was

informed of the final fairness and approval hearing, as well as her ability to appear at the

fairness hearing or file objections the settlement agreement. Harrell was also given

notice of how to ask questions or get more information, and she could have easily

                                             4
determined the status of her application prior to the fairness hearing.        It is further

undisputed that Harrell did not object to the settlement agreement or the fairness hearing.

       In any event, given that Harrell did not timely file her registration form, she was

not prejudiced by the timing of the rejection notice. Had she been notified prior to the

fairness hearing and appeared at the fairness hearing to object, the result would have been

identical. The issues were fully briefed in Harrell’s motion to compel, and the district

court concluded that Harrell’s application was untimely filed and that she failed to show

any excusable neglect. Thus, the procedural errors, if any, were merely harmless.

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             5